            Case 18-31372                 Doc 15      Filed 12/13/18 Entered 12/13/18 04:15:14                  Desc Main
                                                         Document Page 1 of 1
                FILED & JUDGEMENT ENTERED
                          Steven T. Salata




                  December 13, 2018

                  Clerk, U.S. Bankruptcy Court
                 Western District of North Carolina




                                                   UNITED STATES BANKRUPTCY COURT
                                                  WESTERN DISTRICT OF NORTH CAROLINA
                                                          CHARLOTTE DIVISION

IN RE:
         Christopher Lee Mullis                                                         Chapter 13
                                                                                        CASE NO: 18-31372
         SSN#: XXX-XX-2311

                                                        ORDER CONFIRMING PLAN
THIS CAUSE COMING ON FOR HEARING BEFORE THE UNITED STATES BANKRUPTCY COURT for consideration of a Chapter 13
plan proposed by the above-referenced debtor and upon the recommendation of the Chapter 13 trustee, the Court hereby finds and
concludes as follows:

1. The debtor has proposed a plan, including all pre-confirmation modifications to the proposed plan as were filed, and including
any motions for valuation of security and lien avoidance as may be contained in the plan, all of which are incorporated by reference
herein.

2. Notice of the proposed plan, including any modifications to the plan and any motions as referenced hereinabove, was properly
given to all necessary parties in interest.

3. The proposed plan, with any modifications and motions included in the proposed plan, complies with all applicable provisions of
the Bankruptcy Code, Bankruptcy Rules, and Local Rules.

    Based upon the foregoing, IT IS HEREBY ORDERED as follows:

1. The proposed plan of the debtor, with any modifications, is CONFIRMED.

2. Any motions for valuation of security and/or lien avoidance are GRANTED.

3. The trustee shall receive and disburse funds pursuant to the terms of the confirmed plan, applicable provisions of title 11, U.S.C.,
and any relevant administrative orders of the Court now in effect and that may be entered in the future.

4. The plan payments and term are $740.00 monthly for a 1% composition.
Plan Summary Docket #(s): 2, 9

This Order has been signed electronically, pursuant                 to           Laura T. Beyer
administrative order of the Court. Effective as of date of entry.                UNITED STATES BANKRUPTCY COURT JUDGE
